DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is drawn to a different species having cups with angled sidewalls (see par. 83 of the originally filed specification). In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamp et al. (U.S. Application Publication No. 2018/0251263) in view of Seidner (U.S. Patent No. 5,366,069) and Voorhees, JR. (U.S. Patent No. 3,498,494).
Shamp discloses a container (Fig. 1) comprising: a main container (10) comprising: a base; first and second opposing sidewalls (12) extending from the base; and first and second opposing endwalls (12a) extending from the base, each of the first and second opposing endwalls extending from the first sidewall to the second sidewall to define a cavity (Fig. 2); one or more cups (22, 26, 28), each cup removably supportable inside the cavity by a plurality of first and second support features (at 60, 62) of the main container at a location wherein when supported inside the cavity, a topmost opening-defining edge of each of the one or more cups is coplanar with topmost openings of each of the others of the one or more cups supported inside the cavity (Fig. 1), wherein the plurality of support features comprise one or more first support features protruding from the first sidewall and one or more second support features protruding from the second sidewall (par. 36, Fig. 2), wherein the one or more first support features protrude from a first shoulder of the first sidewall and the one or more second support features protrude from a second shoulder of the second sidewall (Fig. 2), an upper portion of the first sidewall extending from the first shoulder and an upper portion of the second sidewall extending from the second shoulder (at 60); wherein an inner surface of each of the one or more first support features is substantially co-planar with an inner surface of the first sidewall and an inner surface of each of the one or more second support features is substantially co-planar with an inner surface of the second sidewall (Fig. 2), wherein a first cup of the one or more cups comprises a first lip and a first hook (Fig. 3, 50) together defining a first recess for receiving the at least one of the plurality of support features, wherein the first cup is supported by one of the first support features and is spaced apart from each other first support feature, wherein the first cup is supported by two of the first support features and is spaced apart from each other first support feature (Fig. 1), wherein the first cup is also supported by a portion of an inner surface of the first sidewall (Fig. 1A), wherein the first cup is supported by one or more of the first support features and the first cup is spaced apart from the second sidewall (Fig. 1, all depending on which cup is considered the first cup), wherein the first cup comprises a second lip and a second hook (52) together defining a second recess for receiving one or more of the second support features (Fig. 3B), wherein the first cup is also supported by a portion of an inner surface of the second sidewall (depending on location).
Shamp fails to teach that a base of each cup is spaced apart from the base of the main container, wherein a height of the upper portion of the first sidewall as measured from the first shoulder is greater than a height of each of the one or more first support features as measured from the first shoulder; and a height of the upper portion of the second sidewall as measured from the second shoulder is greater than a height of each of the one or more second support features as measured from the second shoulder, and wherein at least two cups of the one or more cups have different heights and bases of the at least two cups are spaced apart from the base of the main container by different distances, and each of the one or more cups is supported by a portion of an inner surface of the first sidewall, the portion of the inner surface of the first sidewall spaced apart from and below the plurality of first support features.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the support features and sidewalls with different heights, in order to adjust how large the contain was and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Seidner teaches that it is known in the art to manufacture a container system with inner cups having different sizes and being spaced from a main container base (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cups with different sizes, as taught by Seidner, in order to store different items. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have spaced the cups from the base, as taught by Seidner, in order to create a separation space and different segregation areas.
Voorhees teaches that it is known in the art to support nested containers along a lower sidewall surface of the containers (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the containers to contact the sidewalls, in order to provide additional support when nesting the containers together, and so that the containers could be made larger.

Claims 13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamp, Voorhees and Seidner in view of Kocsis (U.S. Application Publication No. 2013/0024468).
Shamp fails to teach a lid with gasket for sealing each of the one or more cups.
Kocsis teaches that it is known in the art to manufacture a container system with a lid (20) comprising a gasket (32) for sealing each of  a plurality of cups (14, 16, 18), wherein attaching the lid to the main container causes deformation of the gasket and wherein the deformation of the gasket is caused by interaction of the one or more cups with the gasket and the gasket applies restorative deformation forces of the gasket against the one or more cups (par. 28, Fig. 3B). wherein a contact surface of the gasket is smooth (Fig. 3A), wherein an interior surface of the gasket defines one or more channels (Fig. 1B), and wherein the one or more channels isolate deformation of the gasket due to interaction of the gasket with one of the one or more cups from deformation of the gasket due to interaction of the gasket with another one of the one or more cups (Fig. 3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a lid and gasket, as taught by Kocsis, so that the cups could be sealed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the gaskets to deform by 2mm to 4mm since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamp, Seidner, Voorhees and Kocsis in view of Haas et al. (U.S. Patent No. 5,601,206).
Shamp fails to teach wherein the gasket is deformed against the main container.
Haas teaches that it is known in the art to manufacture a container system with a gasket (49) that seals against a main container (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the gasket of the modified container system of Shamp to further seal with the main container in order to further improve the seal of the container system.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733